DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 and 29-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,113,938 to Kerr.
Regarding claims 21 and 29, Kerr discloses an end effector assembly of an electrosurgical instrument, comprising: a shaft (60); a drive bar (40) extending through the shaft; and end effector assembly (100) at an end of the shaft (see Fig. 1); first and second jaw members (10/20) each including a proximal flange portion (11/21) and a distal body portion (see Fig. 2), the distal body portions of the first and second jaws members defining tissue-contacting surfaces (12/22), the proximal flange portions of the first and second jaw members pivotably coupled to one another such that at least one of the first or second jaw members is movable relative to the other between spaced-apart and approximated positions for grasping tissue between the tissue contacting surfaces, the proximal flange portions of the first and second jaw members each defining a cam slot (36); a cam pin (32) extending through the cam slots of the first and second jaw members and configured to slide through the cam slots to move the at least one of the first or second jaw members between the spaced-apart and approximated positions; and a clip (320) engaged with the cam pin (32) to retain the cam pin within the cam slots (36) of the first and second jaw members (see Fig. 7).
Regarding claims 22 and 30, Kerr discloses each proximal flange portion is bifurcated such that the first and second jaw members each define a pair of spaced- apart proximal flange components, the proximal flange components of the first jaw member defining aligned cam slot segments that cooperate to define the cam slot of the first jaw member and the proximal flange components of the second jaw member defining aligned cam slot segments that cooperate to define the cam slot of the second jaw member (see Fig. 2).
Regarding claims 23 and 31, Kerr discloses proximal flange components of the first jaw member are disposed between the proximal flange components of the second jaw member (see Fig. 7).
Regarding claims 24 and 32, Kerr discloses the clip (320) is disposed between the proximal flange components of the first jaw member.
Regarding claims 25 and 34, Kerr discloses 25 proximal flange components of the first and second jaw members are disposed in offset, overlapping relation relative to one another (see Fig. 3).
Regarding claims 26 and 35, Kerr discloses the clip (32) is disposed between one of the proximal flange components of the first jaw member and one of the proximal flange components of the second jaw member (see Fig. 7).
Regarding claims 33 and 35, Kerr discloses the drive bar (40, 310) is engaged about the cam pin (34) between the proximal flange components of the first jaw member and one of the proximal flange components of the second jaw member (see Fig. 7).

Allowable Subject Matter
Claims 27-28 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/June 4, 2022 		                                           Primary Examiner, Art Unit 3729